Citation Nr: 1242376	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for status post anterior cervical C5-6 and C6-7 discectomy and fusion, currently rated as 20 percent disabling.  

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling prior to April 6, 2010, and 30 percent disabling thereafter.

3.  Entitlement to a higher initial rating for asthma/ bronchitis, currently rated as 10 percent disabling prior to March 18, 2011, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission




ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to December 1976, July 1984 to May 1991, and October 2005 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi, which granted service connection for a cervical spine disability and assigned an initial rating of 20 percent.   It also awarded service connection for posttraumatic stress disorder (PTSD) and asthma/ chronic bronchitis.  

The Veteran was afforded a November 2010 RO hearing.  A transcript of the hearing is associated with claims folder.  

The Veteran perfected an appeal for higher initial ratings for all three issues.  In June 2012, the RO awarded higher initial ratings for PTSD and asthma/ bronchitis.  The Veteran stated that such rating action satisfied his appeal for these two issues.  They are deemed withdrawn, as explained below.  38 C.F.R. § 20.204.  

A review of the Virtual VA paperless claims processing system shows that updated VA treatment records are of record, but they do not concern the issue under present consideration.  There are no additional records pertinent to the appeal that has not already been associated with the physical claims folder. 

The issue of entitlement to a higher initial rating for status post anterior cervical C5-6 and C6-7 discectomy and fusion, currently rated as 20 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

On June 27, 2012, prior to the promulgation of a new decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals of entitlement to higher initial ratings for PTSD and asthma / bronchitis was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of appeals on the claims of entitlement to higher initial ratings for PTSD and asthma / bronchitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012). 

In a June 2012 statement, the Veteran withdrew his appeals concerning entitlement to higher initial ratings for PTSD and asthma / bronchitis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 





ORDER

Entitlement to an initial rating in excess of 10 percent prior to April 6, 2010, and 30 percent disabling thereafter for service connected PTSD is dismissed.  

Entitlement to an initial rating in excess of 10 percent disabling prior to March 18, 2011, and 30 percent disabling thereafter for service connected asthma / bronchitis is dismissed.  


REMAND

Regarding the cervical spine claim remaining on appeal, careful review of the record indicates that there are pertinent outstanding medical records.  Specifically, at the March 2011 VA examination, the Veteran reported that he had received recent medical treatment for his neck disability, including a magnetic resonance imagining (MRI) study.  These newly identified medical records are not currently associated with the claims folder.  It is not clear whether these are private or VA medical records.  Regardless, VA has a duty to obtain these records since they are pertinent to the claim.  38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Additionally, clarification is needed to determine whether the Veteran is claiming a total disability rating based upon individual unemployability (TDIU) as part of his current appeal.  During the pendency of the appeal, the Veteran left his job.  Review of the March 2011 VA examination reports indicates that he had a temporary job following active service, but left it due to difficulties with sitting for prolonged periods.  More information is required, as described below.  
 
Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all medical treatment records for his service connected cervical spine disabilities since May 2010 and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Request clarification from the Veteran as to whether he is claiming TDIU in connection with his claim for a higher initial rating.  If so, furnish appropriate notice and adjudicate that claim.  

3.  After associating any pertinent outstanding records with the claims folder, review them and determine if the Veteran has experienced an increase in symptomatology since his most recent VA examination in March 2011.  If so, afford him with an updated VA examination. 

4. After completing all requested action, plus any additional notification and/or development warranted by the record, readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


